Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on Apr. 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent: US 10,187,745 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steve Chang on Apr. 15, 2022.

19. 	(Currently Amended) A method comprising: 
determining, based on determining a current location of a mobile device, a first geofence that surrounds the current location, wherein the first geofence comprises a user-defined boundary that was input via the mobile device;
storing information indicating:
a first polling rate associated with locations inside the first geofence; and
a second polling rate associated with locations outside of the first geofence; and
selecting, based on the information and the current location, the first polling rate or the second polling rate to determine a next location of the mobile device.
21. 	(Currently Amended) The method of claim 19, further comprising:
causing display of a map; and
receiving, via the map, user input defining the boundary of the first geofence.
22.	(Currently Amended) The method of claim [[21]]19, wherein the boundary comprises a radius .
Allowable Subject Matter
Claims 1, 2, 5, 6, 8 – 14, 16, 17, 19, 21 – 27 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method comprising: determining, based on one or more user-defined boundaries that were input via a mobile device, a geofence environment that comprises a target region and a first geofence surrounding the target region; storing information indicating a plurality of polling rates comprising: a first polling rate associated with locations outside the first geofence, a second polling rate associated with locations inside the first geofence but outside the target region, and a third polling rate for locations inside the target region; determining, based on the information and a current location of the mobile device, a polling rate from the plurality of polling rates; and using the determined polling rate to determine a next location of the mobile device, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 13 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method comprising: determining, based on receiving one or more user-defined boundaries input via a mobile device, a geofence environment that comprises a target region and a first geofence surrounding the target region; storing information indicating a plurality of power consumption rates comprising: a first power consumption rate associated with locations outside the first geofence, a second power consumption rate associated with locations inside the first geofence but outside the target region, and a third power consumption rate associated with locations inside the target region; determining, based on the information and a current location of a mobile device, a power consumption rate from the plurality of power consumption rates; and using the power consumption rate to determine a next location of the mobile device, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 19 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method comprising: determining, based on determining a current location of a mobile device, a first geofence that surrounds the current location, wherein the first geofence comprises a user-defined boundary that was input via the mobile device; storing information indicating: a first polling rate associated with locations inside the first geofence; and a second polling rate associated with locations outside of the first geofence; and selecting, based on the information and the current location, the first polling rate or the second polling rate to determine a next location of the mobile device, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642